— Judgment, Supreme Court, New York County (L. E. Kahn, J.), entered on May 6,1983, unanimously modified, on the law and the facts, and a new trial ordered on the issue of damages only, and otherwise affirmed, without costs and without disbursements, unless plaintiff Elaine Párente, within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor against defendant-appellant the City of New York to $1,200,000 (which reflects an assessment of the total damages at $3,000,000, which is then adjusted by the 40% apportionment of liability as found by the jury against said defendant) and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sandler, J. P., Silverman, Fein and Kassal, JJ.